AO450 (NVD Rev. 2/18) Judgment in a Civil Case




                                  UNITED STATES DISTRICT COURT
                                                 DISTRICT OF NEVADA


United States of America,                                   DEFAULT
                                                       JUDGMENT IN A CIVIL CASE
                                Plaintiff,
         v.                                            Case Number: 2:18-cv-01564-JCM-NJK
Susan M. Hicks, et al.,


                                 Defendants.


         Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and
         the jury has rendered its verdict.

         Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
         or heard and a decision has been rendered.

         Decision by Court. This action came for consideration before the Court. The issues have been
         considered and a decision has been rendered.

         IT IS ORDERED AND ADJUDGED
that Default Judgment is entered in favor of the United States of America and against Defendant Susan M.
Hicks in the amount of $74,564.56, plus interest and statutory additions in accordance with 28 U.S.C. § 1961
(c)(1) and 26 U.S.C. § 6601 and 6621, which will accrue from 12/31/2019 until judgment is paid, less any
applicable credits and payments.




         12/23/2019
         ____________________                                 DEBRA K. KEMPI
         Date                                                Clerk



                                                              /s/ S. Denson
                                                             Deputy Clerk
